Keith, J.,
dissenting said :
I am unable to concur in the opinion just delivered. A trust, such as it is sought to establish in this case, ought to *92be proved by convincing testimony. The proof here is, to my mind, of a most unsatisfactory character, and consists of an improbable story told by an interested witness; corroborated, if at all, by loose verbal declarations, and by written memoranda found among the papers of E. H. Riggan, deceased, which show nothing more than that the creation of such a trust was at some time in contemplation, but remained at his death wholly unexecuted.
I do not think that a verbal declaration that a husband will hold as trustee for his wife a certain portion of his own estate, where the declaration rests upon no consideration whatever, can be enforced in a court of equity. The decision, in my judgment, is a most dangerous expansion of the principles and authorities upon which it professes to rest.